Citation Nr: 0914131	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1969 to August 1970.  Service in Vietnam is 
indicated by the evidence of record. 
Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which denied the Veteran's claim of 
entitlement to service connection for a skin disability, to 
include as due to herbicide exposure.  

In June 2008, the Board remanded the Veteran's claim for 
further evidentiary development.  The agency of original 
jurisdiction (AOJ) readjudicated the Veteran's claim in an 
August 2008 supplemental statement of the case (SSOC).  The 
AOJ then returned the Veteran's claims file to the Board for 
further appellate review.

Issues not on appeal

In the above-referenced June 2004 rating decision, the RO 
denied the Veteran's claims of entitlement to service 
connection for hypertension, irritable bowel syndrome, and 
gastroesophageal reflux disease.  He did not express 
disagreement with those decisions.  Those issues are 
therefore not in appellate status.                See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A.         § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In its June 2008 decision, the Board denied the Veteran's 
claim of entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD).  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2008).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed skin disability and his military service, 
to include presumed exposure to herbicides in Vietnam.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in June 2008.  In essence, the Board instructed the 
AOJ to obtain a VA medical opinion as to whether a possible 
causal relationship exists between the Veteran's current skin 
disability and any incident of service, to include exposure 
to herbicides.  The AOJ was then to readjudicate the 
Veteran's claim. 

The Veteran underwent a VA skin examination in August 2008, 
and a medical opinion as to etiology was rendered.  This will 
be discussed below.  Subsequently, in the August 15, 2008 
SSOC, the RO continued the denial of the Veteran's service 
connection claim. 



Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
February 18, 2004.  Specifically, the letter stated that VA 
would assist the Veteran in obtaining relevant records from 
any Federal agency, including those from the military, VA 
Medical Centers, and the Social Security Administration.  
With respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  Moreover, the February 2004 VCAA 
letter informed the Veteran that VA would provide a medical 
examination if VA determined it was necessary to make a 
decision on his claim.  Included with the February 2004 
letter were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letter asked that the 
Veteran complete this release so that VA could obtain these 
records on his behalf.  

The February 2004 VCAA letter emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original].

The February 2004 VCAA letter specifically requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know." See the 
February 2004 letter, page 5.  This complies with the "give 
us everything you've got" requirement of 38 C.F.R. § 
3.159(b), in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments, which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008, removed the notice provision requiring 
VA to request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date in a letter from the RO dated November 20, 2006.  In any 
event, because the Veteran's claim is being denied, elements 
(4) and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in June 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the November 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in the August 2008 SSOC.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.                See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records and VA outpatient treatment records.  
Additionally, the Veteran was afforded VA examinations in 
March 2006 and August 2008.  

The Board also observes that all due process concerns have 
been satisfied.           See 38 C.F.R. § 3.103 (2008).  The 
Veteran has been accorded the opportunity to present evidence 
and argument in support of his claim.  He has retained the 
services of an attorney and has declined the option of a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R.      § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R.                  § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.             38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2008); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra. 

With regard to Hickson element (1), the Veteran was diagnosed 
in January 1981 with a pruritic rash.  A March 1981 examiner 
noted the rash was persistent pruritis. In June 1981, the 
examining physician referred to this rash as dermatitis.  VA 
medical records dated May 2000 contain a diagnosis of contact 
dermatitis.  Further, in the April 2006 VA examination, the 
VA examiner diagnosed the Veteran with intermittent 
nonspecific dermatitis [although the examiner noted that the 
rash was not visible at the time of the examination].  This 
diagnosis was confirmed by the August 2008 VA examiner.  
Accordingly, Hickson element (1), current diagnosis, is 
satisfied.

The Board adds that the medical evidence does not disclose 
the presence of any presumptive Agent orange skin disorder, 
to include chloracne or other acneform disease consistent 
with chloracne.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).

In its analysis of Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

With respect to in-service disease, the service treatment 
records are absent any notation or complaint of a skin 
disorder during the Veteran's military service.  
The Veteran's August 1970 separation examination is 
pertinently negative as to any skin disability.    

Regarding in-service injury, the Veteran's service personnel 
records show that he served in the Republic of Vietnam during 
the Vietnam era.  It is therefore presumed that the Veteran 
was exposed to Agent Orange while in Vietnam, in the absence 
of affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(f) (West 2002);       38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2008).  Therefore, the second Hickson element has 
arguably been met with respect to in-service injury.

With respect to crucial Hickson element (3), medical nexus, 
because the Veteran's diagnosed skin condition [pruritic rash 
and/or dermatitis] is not listed among the Agent Orange-
related diseases enumerated in 38 C.F.R. § 3.309(e), medical 
nexus may not be presumed as a matter of law.  However, 
notwithstanding the inapplicability of the Agent Orange 
regulations, the Board is obligated to fully consider the 
Veteran's claim.  See Combee, supra; see also Brock v. Brown, 
10 Vet. App. 155 (1997) [holding that the rationale employed 
in Combee also applies to claims based on exposure to Agent 
Orange].

After a full review of the Veteran's claims folder and a 
physical examination, the VA examiner reported the following:

Given that there is no documentation in [the] veteran's 
service treatment records of any skin condition as 
occurring while on active duty, and that there is no 
documented treatment for a skin condition until 
approximate[ly] 10 to 12 years following discharge from 
service, and that there is no other compelling medical 
evidence which demonstrates [a] relationship between his 
current skin condition and his military service, it is 
less likely as not that [the] veteran's current skin 
condition is due to, or a result of active military 
duty.

See the August 2008 VA examiner's report, page 6.  

Further, the VA examiner specifically addressed the Veteran's 
presumed exposure to Agent Orange and reported that "there 
is no evidence to support that the veteran's skin condition 
would be consistent with a diagnosis of any presumed skin 
condition due to agent orange exposure . . . ."  Id.  

The Veteran has submitted no competent medical evidence 
contrary to the opinion of the August 2008 VA examiner.  The 
Veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claim; he has 
not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the Veteran himself, or his attorney, 
contends that a medical relationship exists between his 
current skin disability and service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

The Veteran in essence is presenting an argument based on 
continuity of symptomatology; that is, he is claiming that he 
had a skin disability in service and continuously thereafter.  
See the August 2008 VA examiner's report, page 1; 
see also the May 2006 VA Form 9, which states that the 
Veteran "developed 
[a chronic rash] while in the service, and the condition has 
remained chronic ever since."  The Board is of course aware 
of the provisions relating to continuity of symptomatology, 
discussed above.  See 38 C.F.R. § 3.303(b) (2008).  However, 
there is no competent medical evidence supporting this 
argument.  

The Veteran's current skin disability was not identified in 
service, and was evidently first diagnosed ten years after 
service.  In the interim, there were no complaints of, or 
treatment for, a skin disability.  The lack of any evidence 
of a skin problem for a decade after service is itself 
evidence which tends to show that the Veteran did not 
experience a skin disability continuously after service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence]; see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of the claimed condition].  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Indeed, the VA examiner, quoted above, 
specifically opined concerning this matter, taking into 
consideration the gap in complaints in rendering the negative 
nexus opinion.  

Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).   
Hickson element (3), medical nexus, has not been satisfied, 
and the Veteran's claim fails on this basis alone.

In conclusion, for reasons and bases expressed above, the 
board concludes that a preponderance of he evidence is 
against the Veteran's claim of entitlement to service 
connection for a skin disorder.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for a skin disability is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


